Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on December 03, 2019. Claims 1-18 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.
Following the 101 analysis for eligible:
Step 1: Statutory Category: Yes. The independent claim 1 is directed to a method for controlling an autonomous vehicle.
Step 2A, Prong 1: Judicial Exception Recited? Yes. Claim 1, recites a series of steps of monitoring and acquiring driving information, and forming a cluster of plurality of vehicles to share one lane. The limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “autonomous vehicle”.  That is, other than reciting “by an autonomous vehicle” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, besides the “autonomous vehicle” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by an autonomous vehicle does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.

Step 2B: Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.
The claims are ineligible.

Claims 2-18 are also rejected under 35 U.S.C. 101 as being dependent on the rejected claims and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothoff et al. US2015/0154871  (“Rothoff”) in view of Kolhouse et al. US2016/0054736 (“Kolhouse”).

Regarding claim(s) 1. Rothoff discloses a method for controlling a vehicle in an autonomous driving system (para. 4, e.g. A platoon of road vehicles comprises a lead vehicle and a number of following vehicles. The driver of the lead vehicle drives that vehicle in a normal way, while the following vehicles can enter an autonomous or a semi-autonomous control), comprising: 
monitoring driving information; acquiring a position information from the driving information (para. 47, e.g. Further, the capabilities of the candidate vehicle may be considered when adding the vehicle to the group on order to select a suitable position within the group. Purely as an example, if the candidate vehicle has a long braking distance, it may be located at the front of the group. As another example, the air resistance of the group may be optimized by selecting the relative positioning of the individual vehicles within the group. The vehicles may also change positions with each other within the group.); and 
forming a cluster such that at least some areas of a plurality of vehicles share one lane (fig. 3a and fig. 3b, para. 47-para. 50, forming the group, if the first vehicle and/or second vehicle detects that forming the group would increase the number of possible autonomous operations as compared to the vehicle driving at least partly autonomously on its own).
Rothoff does not explicitly disclose forming a cluster such that at least some areas of a plurality of vehicles share one lane based on confirmation that the position information corresponds to the alignment section where a traffic jam occurs.
Kolhouse teaches system and method for grouping vehicles based traffic conditions (para. 40, e.g. Returning to process 100 of FIG. 3a, at step 104, the system may transition into an automatic or manual mode of operation. This may be based on one or more of the following factors: traffic conditions (e.g., if there is low traffic use automatic state, if there is high traffic use manual state), current cruise state (e.g., if cruise control is active then use automatic, if cruise control is not active then use manual state), proximity to host vehicle, a type of host vehicle, etc. para. 195.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Rothoff by incorporating the applied teaching of Kolhouse to improve fuel efficiency during vehicle platooning.

Regarding claim(s) 2. Rothoff does not explicitly disclose the confirming whether the position information corresponds to the alignment section comprises: acquiring traffic information by a server; determining the alignment section by learning the traffic information by the server; and transmitting information on the alignment section to vehicles that are scheduled to enter the alignment section.
Kolhouse teaches system and method for grouping vehicles based on their schedules (para. 10, para. 11, para. 27, para. 105, e.g. FIG. 5 depicts a flow diagram 300 for a “fleet based” embodiment. In this embodiment, the system (e.g., system 10 of FIG. 1) determines optimal schedules and/or routes in order to facilitate optimized tandem matchups and associated costs. The optimal schedules and/or routes may be optimized with respect to one or more of a number of key parameters. For example, optimal tandem matchups can be based on target speed, fuel economy, fleet preferences, company policy, regulatory constraints, and a variety of other factors as discussed more fully below.).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Rothoff by incorporating the applied teaching of Kolhouse to improve fuel efficiency during vehicle platooning.

Regarding claim(s) 3. Rothoff discloses wherein the forming of the cluster comprises: setting a positional relationship between the vehicles such that (n+m) vehicles (n and m are natural numbers) are arranged side by side in a direction perpendicular to a travel direction over n lanes (para. 43, e.g. he vehicles of the group are moveable relative to each other within the group as regards longitudinal position, lateral position, speed and/or acceleration. The group of road vehicles are controllable by the first control unit of the lead vehicle so as to move as one body, although the body may have a varying shape. The vehicles of the group thereby cooperate with each other. Para. 75 e.g. IG. 1 schematically illustrates a road 10 having a number of lanes, in the illustrated case two lanes leading in each direction, such that a first lane 12 and a second lane 14 are intended for traffic going to the right in FIG. 1. The road 10 forms part of a public road network. A first vehicle 16 is driving in the first lane 12 and a second vehicle is driving in the second lane 14.)

Regarding claim(s) 4. Rothoff discloses wherein the forming of the cluster comprises: receiving a cluster request signal from a leader vehicle based on confirmation that the vehicle enters the alignment section; and causing the vehicle to join in the cluster, in response to the cluster request signal (para. 80, e.g. As an alternative, one of the drivers of the vehicles 16, 18 may request a group to be formed. Since the vehicles 16, 18 are in the vicinity of each other, they are close enough, such that they can communicate with each other by the communication means 32, 34.).

Regarding claim(s) 5. Rothoff discloses wherein the forming of the cluster further comprises: retrieving a lane change route, in response to the cluster request signal; and transmitting an acknowledgement signal for acknowledging that the vehicle may join in the cluster to the leader vehicle based on confirmation that there is no error situation for entering the lane change route (para. 48, e.g. A new vehicle may be joined to the group as long as that vehicle intends to go in the same direction on the same road as the rest of the group. A new vehicle may be joined at any position in the group. para. 57).

Regarding claim(s) 6. Rothoff in view of Kolhouse further teaches wherein the transmitting of the acknowledgement signal is performed based on confirmation that a size of a host vehicle is less than a reference size, and the reference size is less than ⅔ of a lane width (Kolhouse: para. 35-para.39, a discussion of vehicle size is considering when grouping).

Regarding claim(s) 7. Rothoff in view of Kolhouse further teaches wherein the transmitting of the acknowledgement signal is performed based on confirmation that the vehicle is driving in the same direction as the leader vehicle at an intersection located within a predetermined distance (Rothoff: para. 79, e.g. The first vehicle 16 may also be driven in a semi-automated mode, i.e., the first vehicle 16 autonomously performs some actions, as e.g., keeping a suitable distance to the vehicle ahead, while a driver performs other actions, as e.g., overtaking another vehicle when appropriate.).

Regarding claim(s) 8, 9, 10, 11. Rothoff in view of Kolhouse further teaches wherein the forming of the cluster further comprises: receiving a vehicle-information transmission request from the leader vehicle that has received the response signal(Rothoff: Abstract, e.g. Each additional vehicle also includes a second wireless communication device for communication with the first communication device of the lead vehicle.); and transmitting the vehicle information including information on the size of the host vehicle to the leader vehicle, in response to the vehicle-information transmission request the leader vehicle transmits the acknowledgement signal, based on the vehicle information (Kolhouse: para. 35-para.39, a discussion of vehicle size is considering when grouping.)

Regarding claim(s) 12. Rothoff in view of Kolhouse further teaches wherein the vehicle information further comprises information on a travelling route, and the determining of the position of the member vehicle is performed based on the information on the travelling route, and the member vehicle is disposed in a direction away from a row of the cluster (Rothoff: para. 48, e.g. A new vehicle may be joined to the group as long as that vehicle intends to go in the same direction on the same road as the rest of the group. A new vehicle may be joined at any position in the group. para. 57).

Regarding claim(s) 13. Rothoff in view of Kolhouse further teaches wherein the determining of the position of the member vehicle further comprises setting to dispose the member vehicle travelling the longest section with the leader vehicle in the same row as the leader vehicle, when the cluster is formed of two or more rows (Rothoff: fig. 3A, para. 37, e.g. The road may comprise more than one lane, and the group may comprise vehicles being located in at least two different lanes. There may be vehicles in both lanes and/or a vehicle may be changing lane.)

Regarding claim(s) 14. Rothoff in view of Kolhouse further teaches broadcasting the cluster request signal such that the host vehicle serves as the leader vehicle, when it is confirmed that the cluster request signal is not received for a reference time (Kolhouse: para. 36, e.g. including signals provided by radar/ultrasonic devices (152) that may be based on proximity and/or size detection. Based on these signals, a relative speed of the host vehicle may be determined (158), which may be adjusted in real time based on updated separation distances (e.g., as determined from the signals). Other inputs may be received via a wireless broadcast from the potential host).

Regarding claim(s) 15. Rothoff in view of Kolhouse further teaches wherein the forming of the cluster further comprises: identifying a vehicle that transmits the acknowledgement signal informing that the vehicle is to join in the cluster, in response to the cluster request signal; requesting the vehicle information including information on the vehicle size from the member vehicle transmitting the acknowledgement signal, in response to the acknowledgement signal; and determining positions of (Kolhouse: para. 36, e.g. including signals provided by radar/ultrasonic devices (152) that may be based on proximity and/or size detection. Based on these signals, a relative speed of the host vehicle may be determined (158), which may be adjusted in real time based on updated separation distances (e.g., as determined from the signals). Other inputs may be received via a wireless broadcast from the potential host.)

Regarding claim(s) 16. Rothoff in view of Kolhouse further teaches driving while maintaining the cluster; detecting an obstacle by at least one vehicle in the cluster; and avoiding the obstacle while maintaining the cluster, based on confirmation that there is a lane to avoid the obstacle while maintaining the cluster (Rothoff: Fig. 3C,  para. 14, e.g. If seen from above, it would look as if the vehicles of the group would "float" around an obstacle, i.e., the foreign object, in an amoeba-like way or like a worm. During the whole operation of overtaking the foreign object, the group would be moved as one body, although the group would have different shapes during different phases of the operation.).

Regarding claim(s) 17. Rothoff in view of Kolhouse further teaches temporarily releasing the cluster to avoid the obstacle, based on confirmation that there is no lane to avoid the obstacle while maintaining the cluster (Rothoff: Fig. 3C, para. 14, e.g. If seen from above, it would look as if the vehicles of the group would "float" around an obstacle, i.e., the foreign object, in an amoeba-like way or like a worm. During the whole operation of overtaking the foreign object, the group would be moved as one body, although the group would have different shapes during different phases of the operation.).

Regarding claim(s) 18. Rothoff discloses wherein the forming of the cluster further comprises: dividing the vehicles constituting the cluster into the leader vehicle and the member vehicle (para. 4, e.g. A platoon of road vehicles comprises a lead vehicle and a number of following vehicles.); causing the leader vehicle to receive a message from a vehicle other than the cluster (para. 7, e.g. The one or more additional vehicles each comprises a second communication means for communication with the first communication means of the lead vehicle); causing the leader vehicle to transmit the message to the member vehicle; and causing the member vehicle to change driving based on the message (para. 21, e.g. the lead vehicle may communicate via one or more other vehicles of the group, which may forward the communication, such that a distant vehicle of the group anyway is within communication range of the lead vehicle. It would also be feasible to communicate via infrastructure. Therefore the possible communication range of the lead vehicle is much larger than the communication range of an individual vehicle.)
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666